Case 1:20-cr-00071-IMK-MJA Document 20 Filed 11/20/20 Page 1 of 4 PageID #: 38



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

       v.                                   CRIMINAL NO. 1:20CR71
                                                 (Judge Keeley)

CANDIS SANDERS,

                  Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 19),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On   November    4,    2020,   the     defendant,     Candis   Sanders

(“Sanders”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

One of the Information. Sanders stated that she understood that the

magistrate judge is not a United States district judge, and

consented to pleading before the magistrate judge.            This Court had

referred the guilty plea to the magistrate judge for the purposes

of   administering     the   allocution     pursuant   to   Federal   Rule   of

Criminal Procedure 11, making a finding as to whether the plea was

knowingly and voluntarily entered, and recommending to this Court

whether the plea should be accepted.

       Based upon Sanders’s statements during the plea hearing and

the government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Sanders

was competent to enter a plea, that the plea was freely and
Case 1:20-cr-00071-IMK-MJA Document 20 Filed 11/20/20 Page 2 of 4 PageID #: 39



USA v. SANDERS                                                     1:20CR71

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 19),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

voluntarily given, that she was aware of the nature of the charges

against her and the consequences of her plea, and that a factual

basis existed for the tendered plea. On November 5, 2020, the

magistrate judge entered an Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) (dkt. no. 19) finding a

factual basis for the plea and recommended that this Court accept

Sanders’s plea of guilty to Count One of the Information.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Sanders’s guilty plea, and ADJUGES her GUILTY of the crime

charged in Count One of the Information.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                      2
Case 1:20-cr-00071-IMK-MJA Document 20 Filed 11/20/20 Page 3 of 4 PageID #: 40



USA v. SANDERS                                                     1:20CR71

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 19),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

        1.   The Probation Officer shall undertake a presentence

investigation of Sanders and prepare a presentence report for the

Court;

        2.   The Government and Sanders shall provide their versions

of the offense to the probation officer by December 4, 2020;

        3.   The presentence report shall be disclosed to Sanders,

defense counsel, and the United States on or before February 4,

2021;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before February 18, 2021;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before March 4, 2021; and

        6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before March 4,

2021.


                                      3
Case 1:20-cr-00071-IMK-MJA Document 20 Filed 11/20/20 Page 4 of 4 PageID #: 41



USA v. SANDERS                                                     1:20CR71

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 19),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The magistrate judge continued Sanders on bond pursuant to the

Order Setting Conditions of Release in case number 1:20CR48-12

(dkt. no. 60) entered on September 15, 2020.

      The   Court   will   conduct    the   sentencing   hearing    for   the

defendant on March 15, 2021, at 12:30 P.M. at the Clarksburg, West

Virginia point of holding court.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: November 20, 2020


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
